122 S.E.2d 701 (1961)
255 N.C. 722
Gladys V. NEWMAN
v.
HOME LIFE INSURANCE COMPANY.
No. 523.
Supreme Court of North Carolina.
November 22, 1961.
Ottway Burton, Linwood T. Peoples, Asheboro, for plaintiff, appellant.
*702 Bryant, Lipton, Strayhorn & Bryant, by F. Gordon Battle, Durham, for defendant, appellee.
PER CURIAM.
The group policy was a contract between the insurance company and the employer. The plaintiff was a third party beneficiary. Her right against the insurance company terminated at the end of the grace period by reason of the failure on the part of her employer to keep the contract alive by paying the required premium. Although the plaintiff paid her employer, who defaulted, her recourse is not against the insurance company.
The judgment of the superior court is
Affirmed.